DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5 of U.S. Patent No. 10,932,915 (as cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-5 are to be found in patent claim(s) 1-5 (as the application claim(s) 1-5 fully encompass patent claim(s) 1-5).  The difference between the application claim(s) 1-5 and the patent claim(s) 1-5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1-5 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-5.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-5 is/are anticipated by claim(s) 1-5 of the patent, it is not patentably distinct from claim(s) 1-5 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tornier et al. (US 2005/0055102 A1 – a cited by Applicant).
With respect to claim 1:
Tornier et al. discloses a fixed bearing prosthetic knee joint system (prosthesis 1), as can be seen in fig. 1, comprising: 
a distal femoral implant (femoral prosthetic element 2) having: a medial condyle (internal condyle 14) (paragraph [0039]); a lateral condyle (external condyle 15) (paragraph [0039]); and a cam (bridge 20) extending between the medial and lateral condyles (internal and external condyles 14, 15) (paragraphs [0037, 0039]); 
a tibial component (tibial prosthetic assembly 4) comprising a tibial tray (base 6) and a fixed bearing tibial insert (shoe 8A) mountable on the tray (base 6) to be fixed against rotation (paragraphs [0037, 0044]), the fixed bearing tibial insert (shoe 8A) having a medial condyle receiver (glenoid cavity 54) (paragraph [0046]), a lateral condyle receiver (glenoid cavity 55) (paragraph [0046]), and a stabilization post (anterior spine 56) positioned to engage the cam (bridge 20) of the femoral implant component (femoral prosthetic element 2) during articulation (paragraphs [0047-0050]);
wherein:
the fixed bearing tibial insert (shoe 8A) has a medial-lateral centerline (which will align with antero-posterior median axis X-X of the plate, as the two structures are shown to be completely overlapping/ with the same footprint size and shape) (paragraph [0040]);  
the stabilizing post (anterior spine 56) has an anterior surface (front face 58) having a center (where axis Y-Y will pass through front face 58) (paragraphs [0048-0049])
the center of the anterior surface (where axis Y-Y will pass through front face 58) of the stabilizing post (anterior spine 56) is offset laterally from the medial-lateral centerline (which will align with antero-posterior median axis X-X of the plate, as the two structures are shown to be completely overlapping/ with the same footprint size and shape) of the fixed bearing tibial insert (shoe 8A), as can be seen in figs. 4A, 6A-6C (paragraphs [0048, 0055]).  
With respect to claim 4:
Wherein the center of the anterior surface (where axis Y-Y will pass through front face 58) of the stabilizing post (anterior spine 56) is laterally offset between about 0.1 mm to about 20 mm from the medial-lateral centerline (which will align with antero-posterior median axis X-X of the plate, as the two structures are shown to be completely overlapping/ with the same footprint size and shape) of the fixed bearing tibial insert (shoe 8A) (Although Tornier et al. does not explicitly recite the distance between the center of the anterior surface (where axis Y-Y will pass through front face 58) and the medial-lateral centerline (which will align with antero-posterior median axis X-X of the plate, as the two structures are shown to be completely overlapping/ with the same footprint size and shape) the angle between these lines is about 2 to about 8 degrees (paragraph [0055]); as such the distance between the two lines is considered by Examiner to be at least about 0.1 mm.).
With respect to claim 5:
Wherein the stabilizing post (anterior spine 56) has a concave posterior aspect (rear face 60), as can be seen in fig. 5 (paragraph [0050]).
Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Suguro et al. (US 2005/0209701 A1 – as cited by Applicant).
With respect to claim 1:
Suguro et al. discloses a fixed bearing prosthetic knee joint system, as can be seen in figs. 1-6, comprising: 
a distal femoral implant (femoral component 1) having: a medial condyle (medial condyle 4); a lateral condyle (lateral condyle 5); and a cam (cam 7) extending between the medial and lateral condyles (medial and lateral condyles 4, 5) (paragraphs [0025, 0027]); 
a tibial component (tibial component 2 and tibial base plate 9) comprising a tibial tray (tibial base plate 9), and a fixed bearing tibial insert (tibial component 2) mountable on the tray (tibial base plate 9) to be fixed (mounted) against rotation (paragraph [0028]), the fixed bearing tibial insert (tibial component 2) having a medial condyle receiver (medial articular surface 10 – though these are switched in fig. 5) (paragraph [0028]), a lateral condyle receiver (lateral articular surface 11 – though these are switched in fig. 5) (paragraph [0028]), and a stabilization post (post 13) positioned to engage the cam (cam 7) of the femoral implant (femoral component 1) component during articulation (paragraphs [0030, 0032]);
wherein
the fixed bearing tibial insert (tibial component 2) has a medial-lateral centerline; 
the stabilizing post (post 13) has an anterior surface having a center (center of triangular shaped side of post 13 oriented toward the lateral condyle 5);
the center of the anterior surface (center of triangular shaped side of post 13 oriented toward the lateral condyle 5) of the stabilizing post (post 13) is offset laterally (due to it being slightly turned toward the lateral condyle 5) from the medial-lateral centerline of the fixed bearing tibial insert (tibial component 2) (paragraph [0030]).
With respect to claim 2:
wherein:
the lateral condyle receiver (lateral articular surface 11 – though these are switched in fig. 5) is sequentially sloped from the anterior to posterior shape, as can be seen in fig. 5; and 
the medial condyle receiver (medial articular surface 10 – though these are switched in fig. 5) is concave (paragraph [0030]).
With respect to claim 3:
Wherein the medial condyle (medial articular surface 10 – though these are switched in fig. 5) is larger than the lateral condyle (lateral articular surface 11 – though these are switched in fig. 5) (as can be seen in fig. 5, the fixed bearing tibial insert (tibial component 2) is not symmetric around the stabilization post (post 13) - there appears to be a greater distance between the anterior and posterior side of the fixed bearing tibial insert (tibial component 2) on the medial side; as such, Examiner is considering the medial condyle receiver (medial articular surface 10 – though these are switched in fig. 5) to be slightly larger than the lateral condyle receiver (lateral articular surface 11 – though these are switched in fig. 5).
With respect to claim 4:
Wherein the center of the anterior surface (center of triangular shaped side of post 13 oriented toward the lateral condyle 5) of the stabilizing post (post 13) is laterally offset between about 0.1 mm to about 20 mm from the medial-lateral centerline (center of triangular shaped side of post 13 oriented toward the lateral condyle 5)  of the fixed bearing tibial insert (tibial component 2) (Although Suguro et al. does not explicitly recite the distance between the center of the anterior surface (center of triangular shaped side of post 13 oriented toward the lateral condyle 5) and the medial-lateral centerline (center of triangular shaped side of post 13 oriented toward the lateral condyle 5) of the stabilization post (post 13) relative to the center of the fixed bearing tibial insert (tibial component 2) the twisting of the stabilizing post (post 13) will create an angle between these lines, and as such will create a space/ distance between considered by Examiner to be at least about 0.1 mm.).
With respect to claim 5:
Wherein the stabilizing post (post 13) has a posterior aspect that is rounded to have a convex shape (from the top view, in fig. 5, the post has a curved/ convex posterior side).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/Examiner, Art Unit 3774